DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 11/24/2021.
Claims 1-2, 4-10, and 13-16 have been amended. Claim 3 has been cancelled. Claim 21has been added. Claims 1-2 and 4-21 are pending and addressed below. 
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 3, “arrays is are” should read --arrays are--
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
Para. 0082, “Equations 7. .” should read --Equations 7.--
Para. 0086, “Fig 12C.” should read --Fig. 12C.--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the tissue” in line 12. There is insufficient antecedent basis for the claim. For examination purposes, “the tissue” will be read as --a tissue--.
Claim 7 recites the limitation “between a second and third RF delivery elements” in line 3. It is unclear if the applicant is referring to the same second RF delivery element of line 2 or a distinct second RF delivery element. For examination purposes, the second RF delivery element of line 3 will be read as the same second RF delivery element of line 2. Applicant should amend the limitation to read --between the second RF delivery element and a third RF delivery element--. 
Claim 9 recites the limitation “the treatment area” in line 3. There is insufficient antecedent basis for the claim. For examination purposes, the treatment area will be read as --a treatment area--
Claim 13 recites the limitation “the tissue” in line 7. There is insufficient antecedent basis for the claim. For examination purposes, “the tissue” will be read as --a tissue--.
Claim 16 recites the limitation “the treated volume” in line 3. There is insufficient antecedent basis for the claim. For examination purposes, the treated volume of claim 16 will be read as the volume portions of tissue. Applicant should amend claim 16 to read –the volume portions of tissue-- if this interpretation is correct. 
Claim 2 and 4-12 and 14-21 inherit the issue of indefiniteness from claims 1 and 13 by nature of its dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1,7-8, 11, 13-15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adanny (U.S. PGPub. No. 20150032092).
Regarding claim 1, Adanny teaches:
An apparatus for non-invasive directional tissue tightening comprising: a radiofrequency (RF) generator; (Para. 0074; to generate RF energy there has to be an RF source/generator)
 a two dimensional array of RF energy delivery elements, (Para. 0074; Fig. 7E, voltage-applying elements 704)
placed in a predetermined order, said array having a first direction and a second direction transverse to the first direction, (see annotated Fig. 7E)
and being in active communication with the RF generator; (Para. 0074)
at least one of: a return electrode and a return pad; (Para. 0074; Fig. 7E, ground electrodes 706)
a power source; (Para. 0099; Fig. 15B, power 1506)
and a controller, (Para. 0077; Fig. 1A, computer 108)
wherein each of the RF energy delivery elements is a monopolar electrode, (Para. 0077; Fig. 7E, voltage-applying elements)
wherein each monopolar electrode has a contact area with the tissue (Para. 0006)
wherein the predetermined order of positioning each electrode is such that a density of the electrodes contact areas dimensions in the array is higher in the first direction than the density of the electrodes contact areas dimensions in the second direction; (see annotated Fig. 7E below)
and wherein, applying RF electric currents to the two dimensional array is configured to heat volume portions of tissue, (Para. 0006; see annotated Fig. 7E below)

    PNG
    media_image1.png
    221
    425
    media_image1.png
    Greyscale

Adanny teaches treating wrinkles (Para. 0097) and delivering RF energy to the skin to an optimal temperature that may bring about collagen structure changes (Para. 0006). The examiner takes the position that the treatment of wrinkles via RF energy, as taught by Adanny, changes the collagen structure that tightens skin. Since the structure/placement of the electrodes in Adanny is analogous to the instant invention, tissue tightening occurs horizontally and vertically between the voltage-applying elements 704 and return electrodes 706, as indicated by the solid circles in 

    PNG
    media_image2.png
    157
    334
    media_image2.png
    Greyscale

Regarding claim 7, Adanny teaches:
The apparatus according to claim 1, (described above)
wherein a first distance between first and second RF delivery elements is different from a second distance between a second and third RF delivery elements, in the two-dimensional array of RF energy delivery elements. (see annotated Fig. 7E below)

    PNG
    media_image3.png
    194
    468
    media_image3.png
    Greyscale

Regarding claim 8, Adanny teaches:
The apparatus according to claim 1, (described above)
wherein the two- dimensional array comprises at least a first group of RF energy delivery elementsAPPLICANT(S): Yoni IGER et al.SERIAL NO.:16/177,481FILED:November 1, 2018Page 7 located at a first area (see annotated Fig. 7E below)
and a second group of RF delivery elements located at a second area different from the first area and (see annotated Fig. 7E below)
wherein a density of the RF energy delivery elements in the first area is different from a density of the RF energy delivery elements in the second area. (see annotated Fig. 7E below)
    PNG
    media_image4.png
    181
    575
    media_image4.png
    Greyscale

Regarding claim 11, Adanny teaches:
The apparatus according to claim 1, (described above)
further comprising a computing device in active communication with the controller, (Para. 0040, 0077)
the computing device comprising: an imager, configured to capture one or more images of an area of the tissue to be treated; (Para. 0042; Fig. 1A, camera 118)
at least one input device configured to receive instructions from a user; (Para. 0044)
and a processor, configured to receive the images captured by the imager and the instructions received via the input device and to create a treatment protocol. (Para. 0045-0046)
Regarding claim 13, Adanny teaches:
A method of non-invasive directional tissue tightening comprising: setting a treatment protocol; (Para. 0082)
attaching at least a portion of a two-dimensional array of RF emitting elements having a first direction and a second direction transverse to the first direction, (Para. 0074; see annotated Fig. 7E, voltage-applying elements 704)
powered by an RF generator, (Para. 0074; to generate RF energy there has to be an RF source/generator)
to an area of the tissue to be treated; (Para. 0074)
and activating the RF generator and deactivating the RF generator by a controller, based on the treatment protocol, (Para. 0040, 0077, 0085; computer activates and non-activates others based on protocol)
wherein each RF emitting element comprises a monopolar electrode, (Para. 0077; Fig. 7E, voltage-applying elements 704)
wherein each monopolar electrode has a contact area with the tissue (Para. 0006)
wherein each electrode is positioned such that the density of the electrodes contact area dimensions in the array is higher in the first direction than a density of the electrode contact area dimensions in the second direction; (see annotated Fig. 7E below)
wherein, applying RF electric currents to the two-dimensional array is configured to heat volume portions of tissue, (Para. 0006; see annotated Fig. 7E below) 
    PNG
    media_image1.png
    221
    425
    media_image1.png
    Greyscale

and wherein the treatment protocol and the position the electrodes are configured so that tissue tightening is higher in the first direction than in the second direction. (see annotated Fig. 7E, the tissue tightening volume portions is higher in first direction than second)
Adanny teaches treating wrinkles (Para. 0097) and delivering RF energy to the skin to an optimal temperature that may bring about collagen structure changes (Para. 0006). The examiner takes the position that the treatment of wrinkles via RF energy, as taught by Adanny, changes the collagen structure that tightens skin. Since the structure/placement of the electrodes in Adanny is analogous to the instant invention, tissue tightening occurs horizontally and vertically between the voltage-applying elements 704 and return electrodes 706, as indicated by the solid circles in annotated Fig. 7E below. Thus, the treatment protocol (Para. 0082) and position of the electrodes (Fig. 7E, voltage-applying elements 704) are configured so that the tissue tightening is higher in the first direction (downward) than in the second direction (right) (see annotated Fig. 7E below).

    PNG
    media_image2.png
    157
    334
    media_image2.png
    Greyscale

Regarding claim 14, Adanny teaches:
The apparatus according to claim 13, (described above)
wherein the setting of a treatment protocol comprises: capturing, by an imager, at least one image of the area of the tissue to be treated; (Para. 0042; Fig. 1A, camera 118)
analyzing the at least one image, to determine required treatment; (Para. 0045-0046)
measuring at least one tissue characteristic; (Para. 0052)
and determining the treatment protocol based on the required treatment, and the at least one tissue characteristic (Para. 0079)
Regarding claim 15, Adanny teaches:
The apparatus according to claim 14, (described above)
wherein the tissue characteristics consists of at least one of: tissue type, tissue thickness, tissue temperature, and tissue impedance. (Para. 0052)
Regarding claim 21, Adanny teaches:
The apparatus according to claim 1, (described above) 
wherein the predetermined order includes placing the electrodes in the two-dimensional array such that all the contact areas of the electrodes are aligned in the same longitudinal direction. (Para. 0077; Fig. 7E, voltage-applying elements 704)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Elkah (U.S. PGPub. No. 20120310311).
Regarding claim 2, Adanny teaches the apparatus according to claim 1 (described above). Adanny does not explicitly disclose each electrode having an elongate contact area.
In related body contouring art, Elkah teaches:
wherein each electrode is configured to have an elongated contact area to heat an elongated volume portion of tissue. (Para. 0048; RF electrodes 302 are rectangular) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Addany based on the teachings of Elkah to have incorporated a rectangular shape in order to provide a larger surface area to treat tissue. 
Regarding claim 4, the Adanny/Elkah combination teaches:
The apparatus according to claim 2, (described above)
wherein the two- dimensional array comprises at least a first group of RF energy delivery elements, (Adanny, see annotated Fig. 7E below)
each having electrode contact area dimensions configured to heat a first group of volume portions of tissue (Adanny, Para. 0006; see annotated Fig. 7E below; contact area read as where electrode touches skin)
and said contact areas dimensions have a first density in the first direction (Adanny, see annotated Fig. 7E below)

    PNG
    media_image5.png
    199
    620
    media_image5.png
    Greyscale

Regarding claim 5, the Adanny/Elkah combination teaches:
The apparatus according to claim 4, (described above)
wherein the two- dimensional array comprises at least a second group of RF energy delivery elements, (Adanny, see annotated Fig. 7E above)
each having contact area dimensions configured to heat a second group of volume portions of tissue (Adanny, Para. 0006; see annotated Fig. 7E above; contact area read as where electrode touches skin)
and said contact areas dimensions have a second density in the second direction (Adanny, see annotated Fig. 7E above)
Regarding claim 6, the Adanny/Elkah combination teaches:
The apparatus according to claim 4, (described above)
wherein the RF delivery elements in the first group are arranged in rows and columns. (Adanny, Fig. 7E, voltage-applying elements 704)
Regarding claim 16, the Adanny/Elkah combination teaches:
The apparatus according to claim 13, (described above)
further comprising: applying one or more pulses of RF energy, (Adanny, Para. 0006)
at a level of RF energy lower than the RF energy required to physiologically affect the treated volume; (Elkah, Para. 0048; within the range of energy delivery cited in the instant application’s specification)
measuring impedance received at the one or more pulses; (Elkah, Para. 0035-0036)
 determining tissue characteristics based on the measured impedance; (Elkah, Para. 0036)
and determining treatment protocol based the tissue characteristics. (Elkah, Para. 0036-0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Adanny based on the teachings of Elkah to have incorporate using RF pulses and measure the tissue impedance in order to effectively delivery energy to target tissue and monitor and control employment of energy (Elkah, Para. 0037).
Regarding claim 18, the Adanny/Elkah combination teaches:
The apparatus according to claim 16, (described above) 
wherein the tissue characteristics comprise at least one of: tissue type, tissue thickness and tissue temperature. (Elkah, Para. 0036) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Adanny based on the teachings of Elkah to have incorporate identifying the tissue temperature in order to effectively delivery energy to target tissue through a predetermined cosmetic treatment protocol (Elkah, Para. 0037).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Knowlton (U.S. Patent No. 6350276).
Regarding claim 9, Adanny teaches the apparatus according to claim 1 (described above). Adanny does not explicitly disclose the applicator being a patch. 
In related aesthetic skin treatment art, Knowlton teaches:
further comprising an applicator in a form of a patch, (Col. 14, line 65-Col. 15, line 4)
wherein the patch is configured to suit an anatomy of the treatment area, and wherein the two-dimensional array is configured according to the anatomy and a predetermined tightening direction. (Col. 6, lines 49-57)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Weber based on the teachings of Knowlton to incorporate patches at predetermined shapes in order to customize shaping of force application surfaces and effectively deliver energy to target regions of the body (Knowlton, Col. 15, lines 1-5).
Regarding claim 10, the Adanny/Knowlton combination teaches:
The apparatus according to claim 9, (described above)
wherein the patch is a bra-like patch, (Knowlton, Col. 12, line 61-Col. 13, line 4; Fig. 10C) 
and wherein the two-dimensional array comprises at least two sub arrays, (Adanny, see annotated Fig. 7E below)
wherein the contact areas in a first of the at least two sub arrays are configured to heat a first group of elongated volume portions of tissue having a first orientation and the contact areas in the second of the at least two sub arrays is configured to heat a second group of elongated heated volume portions of tissue having a second orientation different from first orientation, (Adanny, see annotated Fig. 7E below)
wherein, the first orientation is configured to cause tightening of a lower breast pole in a lateral direction and the second orientation is configured to cause tightening and lifting of an upper breast pole in a vertical direction. (see annotated Fig. 7E below; read as broadly as claimed, by the configured to limitation is read as functional language and given limited patentable weight)
Adanny teaches treating wrinkles (Para. 0097) and delivering RF energy to the skin to an optimal temperature that may bring about collagen structure changes (Para. 0006). The examiner takes the position that the treatment of wrinkles via RF energy, as taught by Adanny, changes the collagen structure that tightens skin. Since the structure/placement of the electrodes in Adanny is analogous to the instant invention, tissue tightening occurs horizontally and vertically between the voltage-applying elements 704 and return electrodes 706, as indicated by the solid circles in annotated Fig. 7E below. Thus, the position of the electrodes (Fig. 7E, voltage-applying elements 704) are configured to cause skin tightening. 
Read as broadly as claimed, the configured to language “wherein, the first orientation is configured to cause tightening of a lower breast pole in a lateral direction and the second orientation is configured to cause tightening and lifting of an upper breast pole in a vertical direction” is interpreted as functional language and given limited patentable weight. As shown by Adanny in Fig. 7E below, a first orientation is configured to cause tightening…in a lateral direction and the second orientation (rotating the device 90 degrees) is configured to cause tightening and lifting…in a vertical direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Adanny based on the teachings of Knowlton to incorporate bra like patch targeted at a lower breast pole and a upper .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of de Graff (U.S. PGPub. No. 20110034912).
Regarding claim 12, Adanny teaches the apparatus according to claim 11 (described above), however does not explicitly disclose creating a 3D model of the area tissue. 
wherein the processor is further configured to analyze the received images to determine required treatment parameters, (Para. 0046)
In related breast treatment art, de Graff teaches:
and to create a 3D model of the area of the tissue to be treated. (de Graff, Para. 0137)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Adanny based on the teachings of de Graff to incorporate a 3D model in order to see the properties of the tissue of interest and provide the appropriate therapy based on said results. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Adanny/Elkah combination in view of Knowlton ‘214 (U.S. PGPub. No. 20040210214).
Regarding claim 17, the Adanny/Elkah combination teaches the apparatus according to claim 16 (described above). The Adanny/Elkah combination does not explicitly disclose remeasuring the impedance.  
In related aesthetic skin treatment art, Knowlton ‘214 teaches:
further comprising re-measuring the impedance at at least one of: during the treatment and at the end of the treatment. (Knowlton ‘214, Para. 0231) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Weber based on the teachings of Knowlton to incorporate measuring impedance during treatment in order to provide accurate mapping and ensure effective treatment throughout the entire procedure and control RF energy (Knowlton ‘214, Para. 0231).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Iger (U.S. PGPub. No. 20110218464).
Regarding claim 19, Adanny teaches the apparatus according to claim 13 (described above). However, Weber does not explicitly disclose a first set of parameters and a second set of parameters to the first and second group of RF delivery elements. 
In related skin treatment art, Iger teaches:
selecting, by the controller, two or more sub-groups of RF delivery elements from the array of RF delivery elements; (Para. 0088; operating electrodes independently read as selecting elements)
applying a first set of RF delivery parameters to a first group of RF delivery elements; (Iger, Para. 0088; Fig. 7B, electrodes 42A1-A4, 44D1-D4)
and applying a second set of RF delivery parameters to a second group of RF delivery elements, wherein the first set is different from the second set. (Iger, Para. 0088-0089; Fig. 7B, electrodes 42B1-B4, 44C1-C4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the two-dimensional array of Adanny based on the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Adanny/Iger combination in further view of Lischinsky (U.S. PGPub. No. 20130282085).
Regarding claim 20, the Adanny/Iger combination teaches:
The apparatus according to claim 19, (described above) 
further comprising applying a third set of RF delivery parameters to a third group of RF delivery elements, (Iger, Para. 0088-0089; Fig. 7B, electrodes 42C1-4, 44B1-B4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the two-dimensional array of Adanny based on the teachings of Iger to incorporate a third set of electrodes in order to target fractional RF energy zones and produce tissue layer specific and/or tissue depth specific treatment effects (Iger, Para. 0089). 
The Adanny/Iger combination does not explicitly disclose a heat per unit volume of a first set of delivery parameters being smaller than a second set of RF delivery parameters being lower than a third set of delivery parameters. 
In related skin treatment art, Lischinsky teaches: 
wherein a heat per unit volume delivered by the second set of RF delivery parameters is lower than a heat per unit volume delivered by the first set of RF delivery parameters and a heat per unit volume delivered by the third set of RF delivery parameters is lower than 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Adanny/Iger combination based on the teachings of Lischinsky in order to include the heat per unit volume for multiple set of parameters in order to control the depth of the energy delivered to the skin and produce intense heating (Lischinsky, Para. 0035).
Response to Arguments
Applicant’s arguments, see page 11, filed 11/24/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of 5/26/2021 has been withdrawn. 
Applicant’s arguments, see page 12, filed 11/24/2021, with respect to the specification have been fully considered and are persuasive.  The objection of 5/26/2021 has been withdrawn. 
Applicant’s arguments, see page 12, filed 11/24/2021, with respect to the claims have been fully considered and are persuasive.  The objection of 5/26/2021 has been withdrawn. 
Applicant’s arguments, see page 12, filed 11/24/2021, with respect to the claims have been fully considered and are persuasive.  The 112(b) rejections of 5/26/2021 has been withdrawn. 
Applicant’s arguments with respect to claims, see pages 12-15 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Weber are moot in view of the new rejections under Adanny. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794